UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CEDRIC WILLIAMS,

                                          Plaintiff,

              v.                                                        8:15-CV-1534
                                                                        (CFH)
COCA COLA CO.,

                                          Defendant.


APPEARANCES:                                      OF COUNSEL:

Cedric Williams
10-B-3467
Cayuga Correctional Facility
P.O. Box 1186
Moravia, New York 13118
Plaintiff pro se

Goldberg, Segalla Law Firm                        MICHAEL D. SHALHOUB, ESQ.
11 Martine Avenue, Ste. 750                       JONATHAN M. BERNSTEIN, ESQ.
White Plains, New York 10606-1934
Attorneys for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                         MEMORANDUM-DECISION & ORDER

       Presently before the Court is plaintiff pro se Cedric Williams’ motion to vacate

the Court’s June 21, 2018, judgment granting defendant The Coca Cola Company’s

(“Coca Cola” or “defendant”) motion for summary judgment and dismissing plaintiff’s

complaint with prejudice. Dkt. Nos. 94, 95. Defendant filed a response in opposition to

plaintiff’s motion to vacate. Dkt. No. 97. For the reasons that follow, plaintiff’s motion to

vacate is denied.
                                      I. Background

       Plaintiff commenced this action on December 28, 2015. Dkt. No. 1 (“Compl.).

As relevant here, defendant filed a motion for summary judgment on January 16, 2018.

Dkt. No. 74. On January 31, 2018, plaintiff opposed the motion for summary judgment.

Dkt. No. 77. On February 16, 2018, defendant filed a reply. Dkt. No. 85. On March 21,

2019, plaintiff filed a letter dated March 8, 2018, which requested the status of a

determination on the motion for summary judgment. Dkt. No. 86. The letter also asked

“if the expert report that was sent by a Dr. Ralph Walton on my behalf was attached to

this case’s docket. [T]his expert report was not provided by myself with my expert

disclosure over one month ago (which was filed with my response to defendant’s

summary judgment motion) because of my current limitations.” Id. On March 19, 2018,

defendant filed a letter in response, indicating that defendant “ha[s] received no such

‘report’ by this purported ‘expert’ and that defendant “object[s] to its consideration at all

in connection with the defendant’s summary judgment motion[.]” Dkt. No. 87. On June

21, 2018, the Court granted defendant’s motion for summary judgment. Dkt. Nos. 93,

94. On October 17, 2018, plaintiff filed a motion to vacate judgment pursuant to

Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 60(b)(3). Dkt. No. 95. Defendant

opposed the motion to vacate. Dkt. No. 97



                                       II. Arguments

       Plaintiff argues that the June 21, 2018, judgment must be vacated because

defendant “successfully perpetrated fraud and deception on Plaintiff and the Federal


                                              2
District Court itself in an effort to procure summary judgment relief.” Dkt. No. 95-2 at 3.

Plaintiff argues that defendant falsely informed the Court that it had not received a

report from plaintiff’s expert witness, Dr. Ralph Walton, but that Dr. Walton did send an

expert report to defendant on March 1, 2018. Id. at 6, 9. Plaintif f contends that he did

not learn about defendant’s fraud until August 28, 2018, when he was able to contact

Dr. Walton. Id. Plaintiff contends that Dr. Walton’s “sworn affidavit” “establishes clear

and convincing evidence that the Defendant deliberately engaged in fraud and

misconduct.” Id. at 6. Plaintiff further contends that, had the Court been able to

consider Dr. Walton’s report, the report “would have established a potentially

meritorious opposition to Defendant’s motion for summary judgment.” Id. at 10.

Plaintiff argues that defendant’s alleged conduct of informing the Court that it had not

received Dr. Walton’s expert report amounts to “a carefully planned scheme calculated

to deceive the District Court” which “warrants a vacatur of judgment.” Id. at 13. Plaintiff

also argues that “[t]here is no question that Coca Cola Co.’s attorneys successfully

perpetrated fraud upon the District Court thereby preventing the judicial machinery from

performing in the usual manner its impartial task of adjudging summary judgment

motions presented for adjudication.” Id.

       In opposition, defendant contends that it never received a report from Dr.

Walton. Dkt. No. 97 at 2. Defendant also points to this Court’s Memorandum-Decision

& Order (“MDO”) noting that the Court has not been provided with a copy of the report.

Id. (citing Dkt. No. 93 at 6). Further, defendant objects to the Court’s consideration of

Dr. Walton’s report for reasons of (1) timeliness, (2) competence of the expert, (3) “lack


                                             3
of an admissible scientific basis for its consideration and the failure at all for Walton to

opine on general or specific causation for the injuries alleged.” Id. More specifically as

to the timeliness argument, defendant contends that, even if the Court were to assume

that it was served on defendant on March 1, 2018, the report would not be timely as it

was submitted after the disclosure deadline. Id. at 3. As to the com petence of the

expert, defendant argues that Dr. Wilton is a psychiatrist and, thus, “is manifestly

unqualified to offer the expert opinions required to prove plaintiff’s claims.” Id. Further,

defendant contends that Dr. W alton’s report relies on outdated sources that do not

satisfy Fed. R. Civ. P. 26 or Daubert’s requirements nor do they provide causation to a

reasonable degree of medical or scientific certainty. Id. at 3-4. Further, defendant

argues that Dr. Walton’s report does not “offer scientifically reliable evidence to rebut

the scientifically reliable and admissible conclusions of the highly qualified defense

experts . . . .” Id. at 4.



                                      III. Discussion

                                     A. Legal Standard

        Under Fed. R. Civ. P. 60(b)(3), which plaintiff cites as the basis for his motion,

On a motion and just terms, the court may relieve a party or its legal representative

from a final judgment, order, or proceeding for . . . fraud (whether previously called

intrinsic or extrinsic, representation, or misconduct by an opposing party).” FED. R. CIV.

P. 60(b)(3). “A motion to vacate a judgment under Fed .R. Civ. P. 60(b) is addressed to

the sound discretion of the trial court.” Nat'l Petrochemical Co. of Iran v. M/T Stolt


                                              4
Sheaf, 930 F.2d 240, 244 (2d Cir. 1991). “A Rule 60(b) m otion is granted only upon a

showing of exceptional circumstances, and cannot be used to relitigate the merits.” Liu

v. Kinokuniya Co., 161 F. App'x 119, *1 (2d Cir. 2005) (summary order) (Nemaizer v.

Baker, 793 F.2d 58, 61 (2d Cir. 1986)). “A party seeking vacatur under Rule 60(b)(3)

must establish the opposing party's fraud by clear and convincing evidence.” Id. (citing

Fleming v. New York Univ., 865 F.2d 478, 484 (2d Cir. 1989)). “In addition to

demonstrating fraud or other misconduct by clear and convincing evidence, the movant

must also show that ‘this conduct prevented [the movant] from fully and fairly presenting

his case.’” Walther v. Maricopa Int'l Inv. Corp., No. 97 CIV. 4816 (HB), 2002 W L

31521078, at *3 (S.D.N.Y. Nov. 12, 2002). Further,

             The strict requirements of Rule 60(b) are applicable to pro
             se litigants notwithstanding the liberality that must be
             afforded to them. Flaherty v. Hackeling, 221 F.R.D. 383, 386
             (E.D.N.Y. 2004). Pro se plaintiffs are not excused from
             producing highly convincing evidence in support of their
             motion to vacate a final judgment. Fetik v. New York Law
             School, No. 97 Civ. 7746, 1999 U.S. Dist. LEXIS 9755,
             *10-11, 1999 WL 459805 (S.D.N.Y. June 29, 1999).

Keesh v. Smith, No. 904-CV-0779 (NAM/GJD), 2008 W L 2242618, at *2 (N.D.N.Y. May

29, 2008).



                                      B. Analysis

      Plaintiff rests his argument on a conversation he had with Dr. Walton on August

28, 2018, wherein he alleges to have learned for the first time that Dr. Walton had, in

fact, sent a copy of his report to defendant’s attorneys and to the Court on March 1,

2018. Dkt. No. 95-2 at 6. However, expert disclosure was due ninety days before the

                                            5
extended March 2, 2018 discovery deadline. Dkt. No. 41, Dkt. No. 93 at 4. Plaintif f was

advised by the Court, during a June 2, 2017 conference, of his duty to file his expert

disclosure ninety days before the close of discovery, and plaintiff expressed to the

Court that he understood this obligation. Dkt. No. 93 at 4 (citing Dkt. No. 91 at 20-21).

The Court thereafter extended discovery until March 2, 2018, making plaintiff’s deadline

to serve expert disclosure ninety days before March 2, 2018, or by December 2017. Id.

(citing Dkt. No. 41). In a January 10, 2018, conference, the Court again advised

plaintiff that his expert disclosure had been due in December 2017, and “that defendant

would be making a motion for summary judgment on a number of grounds, one of

which was plaintiff’s failure to serve expert disclosure.” Id. at 5 (citing Dkt. No. 84).

       On January 31, 2018 – after the deadline for expert disclosure – plaintiff filed a

“Notice of Service of Disclosure Information Fed. R. Civ. P. 26 (a) (1)” which identified

Dr. Ralph Walton as an expert witness. Dkt. No. 78. Plaintiff’s January 31, 2018, letter

also indicated that “ . . . A written report prepared and signed by him was submitted via

email and his reference as Exhibit A for completion of disclosure.” Id. As this Court

noted in its June 21, 2018, MDO, “[a] copy of that untimely served expert report has not

been provided to the Court.” Dkt. No. 93 at 6. On March 12, 2018, plaintif f filed a letter

inquiring whether Dr. Walton’s expert report was attached to the Court’s docket. Dkt.

No. 86. Defendant responded to the letter, indicating that it never received any expert

report and objected to its consideration. Dkt. No. 87. In a T ext Order dated March 23,

2018, the Court advised that it would “only consider those documents which have been

timely and properly filed.” Dkt. No. 88. As the Court explained in its June 21, 2018,


                                               6
MDO, at the date of the filing of the MDO, “the Court has not received an expert report

from Dr. Walton or from any expert witness on behalf of plaintiff” and, thus, that “the

Court has not been able to consider a report authored by Dr. Walton in deciding the

pending motion for summary judgment.” Dkt. No. 93 at 6.

       The Court concludes that plaintiff has failed to demonstrate, by clear and

convincing evidence, that defendant has committed fraud. The only evidence plaintiff

offers to support his claim that defendant had received the expert report and, thus,

deceived the Court is Dr. Walton’s letter dated October 4, 2018. Dkt. No. 95-2 at 16.

However, this letter does not suffice to meet plaintiff’s burden of demonstrating fraud for

several reasons. First, plaintiff does not submit an affidavit of service of the expert

report, nor any evidence that plaintiff – or Dr. Walton – submitted the report to

defendant or to the Court as alleged in his letter. Id. Second, Dr. W alton’s letter is also

entitled to less weight as, contrary to plaintiff’s allegation (Dkt. No. 95-2 at 6), it is not

sworn under penalty of perjury. Third, the letter indicates that Dr. W alton sent a copy of

his report and a “62 page document which I had initially prepared when interviewed by

Mike Wallace for a 60 Minutes story on my research on aspartame” on both defendant

and the Court. Id. However, as the Court stated in its June 21, 2018, MDO, the Court

never received anything from Dr. Walton, plaintiff, nor any other party. Dkt. No. 93 at 6.

As of the signature date of this MDO, the Court still has not received any

communication from Dr. Walton. Even if the Court assumes, arguendo, that Dr. Walton

truthfully mailed out the report on March 1, 2018, to both t he Court and defendant’s

attorneys, the Court is hard-pressed to conclude that def endant’s attorneys deceived


                                                7
     the Court by saying they had not received the report when, in fact, the Court itself had

     also not received the report Dr. Walton purports to have sent to defendant and the

     Court on March 1, 2018. 1 Finally, even if the Court were to assume, for sake of

     argument, that Dr. Walton sent defendant and the Court his expert report on March 1,

     2018, it would have been untimely, as plaintiff was repeatedly informed of his duty to

     submit an expert disclosure ninety days before the March 2, 2018, close of discovery.

     For all of these reasons, the Court finds plaintiff has not met his “extremely high”

     burden of proving, by clear and convincing evidence, that defendant committed fraud

     upon the Court by stating that it had not received a copy of the Dr. Walton’s report.2 Dr.

     Walton’s October 4, 2018, letter does not am ount to “highly convincing evidence” that

     defendant defrauded plaintiff and the Court by lying to the Court by stating it had not

     received Dr. Walton’s report.

             The Court is mindful of the fact that plaintiff, as an incarcerated pro se civil

     litigant may have greater difficulty in contacting Dr. Walton or other potential expert

     witnesses than a plaintiff who is not incarcerated. However, the issue before the Court

     is not whether plaintiff was provided sufficient time to obtain an expert witness and

     submit a report, but whether plaintiff has demonstrated that defendant commit fraud by

     contending it had not received the expert report. However, even if the Court were to

     address whether plaintiff had sufficient time to obtain an expert, the Court notes that, as



        1
          The Court has, in fact, had never seen Dr. Walton’s until plaintiff filed the report as an exhibit to
his Motion to Vacate. Dkt. No. 95-2 at 17.
        2
          As the Court finds that plaintiff has failed to meet his burden of establishing fraud, the Court
does not reach a discussion of whether Dr. Walton’s expert report would pass muster under Daubert.

                                                            8
discussed in detail above, plaintiff’s discovery deadline was extended, plaintiff was

repeatedly advised of his duty to obtain an expert and submit an expert report that was

due ninety days before the close of discovery, that defendant was planning to file a

motion for summary judgment seeking dismissal, in part, on the ground that plaintiff did

not timely disclose an expert or submit an expert report, and that plaintiff expressed that

he understood this duty and that he would comply. Plaintiff did not request further

extensions nor did he indicate that he was having difficulty obtaining Dr. Walton’s

report. Indeed, when plaintiff filed a letter dated March 12, 2018, asking whether the

Court had received Dr. Walton’s report, and the Court responded by text order dated

March 23, 2018, that it had not received a copy of the Report, plaintiff did not, again,

seek further assistance at that time. Dkt. Nos. 86, 88. Further, on March 19, 2018,

defendant filed a letter in response, indicating that defendant “ha[s] received no such

‘report’ by this purported ‘expert’ and that defendant “object[s] to its consideration at all

in connection with the defendant’s summary judgment motion[.]” Dkt. No. 87. Although

plaintiff was advised, at least as of the Court’s March 23, 2018, Text Order, that the

Court did not have the expert report and that it could consider only those documents

filed in support or opposition that were timely, it was not until nearly seven months later,

when plaintiff filed his Motion to Vacate the Court’s Judgment, that plaintiff provided the

Court with a copy of the expert report. Dkt. No. 95. Plaintiff’s pro se or incarcerated

statuses do not absolve plaintiff of his duty to timely comply with discovery obligations

especially where, as here, plaintiff was given sufficient time and multiple reminders of

this requirement. Accordingly, as plaintiff failed to meet his burden of demonstrating


                                              9
fraud warranting a vacatur of this Court’s judgment, pursuant to Fed. R. Civ. P. 60(b)(3),

plaintiff’s Motion to Vacate is denied.



                                      IV. Conclusion

       WHEREFORE, for the reasons stated herein, it is hereby

       ORDERED, that plaintiff’s Motion to Vacate Judgment (Dkt. No. 95) pursuant to

Fed. R. Civ. P. 60(b)(3) is DENIED, and it is further

       ORDERED, that the Clerk of the Court serve this Memorandum-Decision &

Order on the parties in accordance with the Local Rules.

       IT IS SO ORDERED.

       Dated: May 3, 2019
             Albany, New York




                                            10
